Order entered November 8, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-19-00988-CV

                             COREY STEELE, Appellant

                                           V.

                      MARK HUMPHREYS, ET AL., Appellees

                   On Appeal from the 193rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-19-04082

                                       ORDER
      Before the Court is appellant’s October 29, 2019 “Motion for the Suggestion of

Remittitur.” We DENY the motion.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE